Continuing Abatement Order filed November 21, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00128-CR
                                   ____________

                    TAHI DAYON WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1571570

                   CONTINUING ABATEMENT ORDER

      On June 27, 2019, this court directed the trial court to reduce to writing its
findings of fact and conclusions of law on the denial of appellant’s motion to
suppress. Our order required the trial judge to file a supplemental clerk’s record
containing the findings and conclusions with the clerk of this court on or before
August 26, 2019.

      To date, the court has not received the record or findings. We notified the trial
court by letters dated September 5, 2019 and October 18, 2019 that we had not
received the requested records.

      The requested records should be filed with the clerk of this court no later than
December 6, 2019.

      The appeal remains abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The court
will also consider an appropriate motion to reinstate the appeal filed by either party.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.